Citation Nr: 0121966	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-08 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder claimed as post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for peripheral 
neuropathy, including as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a January 2001 Order of the United States 
Court of Appeals for Veterans Claims (Court) which vacated a 
November 1999 Board decision and remanded the case to the 
Board for further action.  The matter originally came to the 
Board on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO).  

The issue of entitlement to service connection for peripheral 
neuropathy, including as a result of exposure to Agent 
Orange, will be addressed in the remand portion of this 
decision.  

The Board notes that although the issue of entitlement to 
service connection for a muscle disorder was developed for 
appellate review, the veteran clarified at his March 1999 
hearing before the undersigned that he was not making a 
separate claim for service connection for a muscle disorder, 
but rather considered the claimed muscle symptomatology a 
manifestation of his peripheral neuropathy.  As such, he 
requested that this issue withdrawn as a separate issue from 
further consideration.

In the Court's Order, it was noted that the Board should 
consider the effect of the provisions of the newly enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) on the veteran's claims.  In the 
Secretary's motion upon which the order was based, it was 
noted that the veteran's claims were all denied by the Board 
in its November 1999 decision as not well grounded.  In 
actuality, the claims for service connection for back and 
psychiatric disorders were denied because new and material 
evidence had not been presented, and only the claim of 
service connection for peripheral neuropathy, including as a 
result of exposure to Agent Orange, was denied as not well 
grounded.  


FINDINGS OF FACT

1.  A Board decision rendered in March 1984 denied service 
connection for a low back disorder.  

2.  The evidence associated with the claims file subsequent 
to the March 1984 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of that decision and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A Board decision rendered in May 1993 denied service 
connection for post-traumatic stress disorder (PTSD), 
originally claimed and denied by the RO as a nervous 
disorder.

4.  The evidence associated with the claims file subsequent 
to the May 1993 Board decision does not tend to establish any 
material fact which was not already of record at the time of 
that decision and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A March 1984 Board decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  The evidence received since the March 1984 Board decision 
is not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156, 20.1105 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  A May 1993 Board decision which denied service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).

4.  The evidence received since the May 1993 Board decision 
is not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156, 20.1105 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Where a veteran served continuously for 
ninety days or more during a period of war or after December 
31, 1946, and certain diseases, including arthritis and 
psychosis, become manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2000).  Service 
connection may also be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The veteran claims that he currently suffers from a low back 
disability and PTSD as a result of service.  With respect to 
the claim for service connection for a low back disorder, a 
Board decision rendered in March 1984 denied the veteran's 
claim for service connection for a low back disorder.  That 
decision was based on findings that although the veteran was 
seen on occasion for low back pain in service, no significant 
abnormality was objectively shown; that episodes of low back 
pain during service were acute and transitory in nature and 
unrelated to the back condition reported more than 10 years 
after service; and that spina bifida, reported many years 
after service, was a developmental defect not related to 
service.  

With respect to the claim for service connection for a 
psychiatric disorder, the Board notes that a Board decision 
rendered in May 1993 denied the veteran's claim for service 
connection for PTSD, originally claimed as a nervous 
disorder.  That decision was based on findings that a chronic 
psychiatric disability was not objectively demonstrated in 
service or for many years after service, and that PTSD 
related to the veteran's military service was not manifested.  
The Board notes, parenthetically, that the October 1988 
rating decision that gave rise to the Board's May 1993 
decision, generally denied service connection for a nervous 
disorder to include PTSD although the veteran only 
subsequently appealed the determination to deny service 
connection for PTSD specifically.  The Board notes that he 
appears to again be disagreeing specifically with the RO 
denial of service connection for PTSD although the RO has 
characterized the issue as "a psychiatric condition."

The above Board decisions are final and are not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (all Board decisions are final on 
the date stamped on the face of the decision, unless the 
Chairman orders reconsideration, or one of the other 
exceptions to finality apply.)  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108.  

The Board notes that following the issuance of the Board's 
March 1984 and May 1993 decisions, the provisions of 38 
U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, and this revision is 
more favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it also modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

In this case, the veteran was advised by the VA of the 
information required to reopen his claims of entitlement to 
service connection for a psychiatric disorder claimed as 
PTSD, and service connection for a low back disorder, and the 
Board may proceed with appellate review.  In this regard, the 
Board notes that in the rating decisions at issue as well as 
the May 1998 statement of the case, the RO explained to the 
veteran that a successful claim to reopen would require the 
submission of "new and material" evidence.  Further, the 
Board finds that VA has provided all necessary assistance in 
obtaining identified treatment records in connection with 
this claim.  As such, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the recently enacted VCAA.  Because the veteran 
has been afforded an opportunity to submit additional 
evidence, the Board will proceed to adjudicate the issues on 
appeal based upon the evidence of record.

When a claim to reopen is presented, a two-step analysis is 
necessary.  The first step consists of determining whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

With respect to the veteran's low back claim, the relevant 
evidence at the time of the Board's March 1984 decision 
consisted of service medical records and post-service VA 
records.  These demonstrated that the veteran was treated 
several times in service for complaints of back pain prior to 
and following an automobile accident in early 1969.  These 
records dated between November 1968 and April 1970 include 
either no diagnosis, or a diagnosis on one occasion of mild 
paravertebral muscle strain and on another of thoracic spine 
pain secondary to scoliosis.  The veteran's separation 
examination was negative for findings relevant to a back 
disability.  VA records dated in 1982 indicated pain 
associated with a history of accidents, spondylosis and spina 
bifida.  The evidence that must be considered in determining 
whether the claim may be reopened based on new and material 
evidence is that added to the record since the March 1984 
Board decision.

Since that decision, the veteran has submitted post-service 
medical records showing treatment at the VA orthopedic clinic 
for back pain in September and October 1983.  Also submitted 
was a written statement from the veteran's general 
practitioner, Barbara Heere, M.D., dated in April 1997.  Dr. 
Heere indicated that the veteran had a history of PTSD dating 
from his time in service.  She also noted that he had had 
problems with depression and chronic pain in his neck and 
back.  She reported that his lumbar condition included 
spondylolisthesis at L5-S1 and chronic disc disease from C3 
through C7.  She noted his assertion that he could not work a 
full day but also observed that his conditions did not 
preclude hunting and fishing.  She observed that he used 
Vicodin as needed for pain brought on by over-exertion and 
that his depression was being treated with medication.  

The veteran was afforded a VA examination for peripheral 
nerves in March 1997.  He complained of multiple aches and 
pains, numbness and weakness in the extremities.  Examination 
revealed normal walking and straight leg raising from 75 to 
90 degrees, no pathological reflexes, objective sensory 
findings or dysmetria in arms and legs.  The impression was 
multiple complaints of aching pain and complaining of 
numbness of the extremities.  An EMG performed later that 
month revealed moderately severe predominantly sensory 
peripheral neuropathy.  

The Board finds these pieces of evidence as they relate to 
the veteran's back claim to be new, as they were not 
associated with the claims file at the time of the March 1984 
Board decision.  However, none of these reports includes 
medical findings or a medical opinion indicating that the 
veteran's back problems began either in service or within the 
one-year presumptive period.  Therefore, none of these 
reports are probative of the central issue of whether this 
condition is related to service.  See 38 C.F.R. § 3.156.

Similarly, with respect to the claim for service connection 
for a psychiatric disorder, the relevant evidence at the time 
of the Board's May 1993 decision consisted of service medical 
records and post-service VA records.  These demonstrated that 
the veteran did serve in Vietnam between October 1969 and 
March 1970.  The RO was also able to verify with appropriate 
authorities that a bombing of a nightclub occurred in 
February 1970 in which 18 members of the veteran's unit were 
injured.  However, there was no verification that the veteran 
was there or that he was injured in the incident.  In the 
Board's May 1993 decision, it was also noted that service 
medical records showed that on enlistment examination the 
veteran reported a medical history of enuresis or bedwetting.  
In February 1970, he was referred for psychiatric evaluation 
because he had had enuresis since childhood and it was still 
occurring on average of 2-3 times per month.  The February 
1970 psychiatric consultation noted that the veteran had 
enuresis that was considered to be a manifestation of 
immature personality.  No urological disorder was seen on 
consultation in February 1970.  In May 1970, the veteran 
requested a neuropsychological evaluation because of 
bedwetting 1 or 2 times per month since childhood and a 
problem with "lifers."  No further evaluation was felt to 
be necessary by the examiner as it was reported that the 
previous one was adequate, and the psychiatrist recommended 
discharge for unsuitability.  Separation examination showed a 
normal psychiatric examination.  

Post-service records showed psychiatric symptoms dating from 
1982.  His psychiatric problems were described as depression, 
alcohol dependence, personality disorder and rule out PTSD.  
There was one impression of PTSD rendered in 1987 by a social 
worker.  However, a board of psychiatrists ultimately 
concluded in 1992 that the veteran suffered from dysthymic 
disorder, polysubstance abuse and personality disorder, not 
PTSD.  His diagnoses were not noted to be related to service.  
The evidence that must be considered in determining whether 
the claim for service connection for a psychiatric disorder 
to include PTSD may be reopened based on new and material 
evidence is that added to the record since the May 1993 Board 
decision.

The evidence added since May 1993 includes the March 1997 VA 
examination and the report from Dr. Heere.  These pieces of 
evidence are new, as they were not associated with the claims 
file at the time of the May 1993 Board decision.  However, 
they do not constitute medical data or a medical opinion 
indicating that the veteran's PTSD or any current psychiatric 
disorder began either in service or within the one-year 
presumptive period.  The Board notes that Dr. Heere only 
reports a history of PTSD.  Her current diagnoses were 
reported to be depression and chronic pain.  She did not 
indicate that PTSD was a current diagnosis.  Further, Dr. 
Heere expresses no opinion regarding the likelihood that any 
current depression or other psychiatric problem is in any way 
related to the veteran's military service.  Moreover, the 
March 1997 VA examination report does not suggest any 
relationship between any psychiatric disorder and service.  
Therefore, none of these reports are probative of the central 
issue of whether this condition is related to service.  See 
38 C.F.R. § 3.156.

The Board has also considered the veteran's own lay 
statements, including testimony before the undersigned member 
of the Board during a hearing in March 1999.  The veteran 
essentially argued that he did suffer from back problems in 
service and psychiatric problems since service.  The Board 
finds, however, that these statements cannot be deemed 
material as defined under 38 C.F.R. § 3.156.  Evidence is 
probative when it tends to prove, or actually proves, an 
issue.  See Routen v. Brown, 10 Vet. App. 183, 186, citing 
Black's Law Dictionary 1203 (6th ed. 1990).  To be material, 
the evidence also should be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  These lay statements fail to meet 
both of these tests.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Here, 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of either his back or 
psychiatric problems.  Hence, these statements, unsupported 
by medical evidence, are neither probative to the central 
issue in this case, nor are they so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  

As a whole, the evidence received since the March 1984 and 
the May 1993 Board decisions, respectively, when viewed 
either alone or in light of all of the evidence of record, 
does not tend to show that the veteran's current back 
condition, PTSD or other psychiatric condition began either 
in service or during any applicable one-year presumptive 
period after service.  Therefore, it follows that new and 
material evidence has not been submitted subsequent to these 
Board decisions to reopen the claims for service connection 
for a back disability or a psychiatric disability to include 
PTSD.  Because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
may not be applied in this case.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  Further, as the Board has concluded 
that the veteran has not submitted new and material evidence 
and because the VCAA specifically provides that the Secretary 
is not required to reopen a previously disallowed claim in 
the absence of new and material evidence, the veteran's 
request to have his claims for service connection reopened 
must be denied.  

As the foregoing explains the need for competent evidence 
demonstrating that the veteran's current back or psychiatric 
condition was incurred in or aggravated in service, or that 
arthritis or a psychosis was manifested during the one-year 
presumptive period, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claims for service connection for the claimed 
disorders.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disorder, the 
appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for a psychiatric disorder, to 
include PTSD, the appeal is denied.


REMAND

As previously stated, the Court has ordered that the Board 
consider the effect of the provisions of the newly enacted 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), upon the 
veteran's claims.  The Board notes that the claim for service 
connection for peripheral neuropathy, including as a result 
of exposure to Agent Orange was denied as not well grounded.  
The veteran has maintained that he currently suffers from 
peripheral neuropathy as a result of having been exposed to 
Agent Orange while serving in Vietnam.  He also urges that he 
suffers from symptomatology associated with his muscles which 
he attributes to his peripheral neuropathy related to his 
service.  He believes he was exposed to Agent Orange while in 
Vietnam in service and that he developed longstanding 
neurological problems as a result.  Specifically, he has 
theorized that he has experienced tingling in his upper 
extremities, and that this feeling is a manifestation of a 
resulting peripheral neuropathy.  Evidence includes a report 
of VA examination revealing complaints of tingling and muscle 
weakness, and an EMG report showed moderately severe 
predominantly sensory peripheral neuropathy.  The veteran has 
asserted that his general practitioner has knowledge of his 
medical conditions, but in her written statement, Dr. Heere 
did not refer to any treatment for peripheral neuropathy, nor 
did she indicate that there were complaints or findings 
referable to such a disorder.  

In addition to the aforementioned regulations relevant to 
service connection, under the provisions of 38 C.F.R. 
§ 3.309(e), if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e)(Note 2).  

Further, the Court has issued a precedential decision which 
clarified that the presumption of inservice herbicide 
exposure applies only in cases where a veteran both served in 
the Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. § 3.309(e), as described above.  McCartt v. West, 
12 Vet. App. 164, 168 (1999).  If the rebuttable presumptions 
of 38 C.F.R. § 3.307 are also not satisfied, then the 
veteran's claim on this basis shall fail.  The Secretary of 
the Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

If a veteran is unable to take advantage of the presumptive 
provisions of this regulation, the veteran must provide 
evidence that he or she: (1) was exposed to Agent Orange in 
service; and (2) that the claimed disability was related to 
such exposure.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

The VCAA indicates that the duty to exist can include, when 
appropriate, obtaining a medical expert opinion.  The Board 
finds that in view of the VCAA, additional development should 
be undertaken prior to review of the claim on the merits.  
Specifically, the RO should request an expert opinion as to 
the likelihood that any current peripheral neuropathy is 
related to exposure to Agent Orange in service. Because the 
RO has not yet considered whether any other additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure compliance 
with the Court's Order in this case, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed and that 
the veteran's assertions of the VA's 
violation of the duty to assist presented 
to the Court in this case are addressed.  
At the least, the RO should contact the 
veteran in order to ascertain whether 
there is any additional medical evidence 
pertaining to peripheral neuropathy which 
has not been associated with his VA claims 
folder.  A specific request should be made 
for Dr. Heere's clinical records relating 
to treatment of the veteran's peripheral 
neuropathy.  After securing any necessary 
consents from the veteran, the RO should 
obtain such evidence and associate it with 
the veteran's VA claims folder.  

2.  The RO should obtain an appropriate 
expert opinion regarding the likelihood 
that the veteran's peripheral neuropathy 
is etiologically related to his military 
service to include exposure to herbicides 
in service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any indicated special studies should be 
conducted.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any currently 
manifested peripheral neuropathy is 
related to the veteran's active service, 
including exposure to a herbicide agent 
during his service in Vietnam.  A complete 
rationale for all opinions offered should 
be provided.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



